                                             Michael C. Geraghty, ABA#7811097
                                             Email: Geraghty@oles.com
                                             William G. Cason, ABA#2009083
                                             Email: Cason@oles.com

                                             Attorneys for Alaska Railroad Corporation

                                                                         IN THE UNITED STATES DISTRICT COURT

                                                                                FOR THE DISTRICT OF ALASKA


                                             ALASKA RAILROAD CORPORATION,

                                                                               Plaintiff,

                                                    v.

                                             FLYING CROWN SUBDIVISION
                                             ADDITION NO. 1 AND ADDITION NO.
                                             2 PROPERTY OWNERS ASSOCIATION,
                                             A NON-PROFIT; and also all other
                                             Persons or Parties Unknown Claiming a
                                             Right, Title, Estate, Lien, or Interest in the
                                             Real Estate Described in the Complaint in
                                             this Action,

                                                                            Defendant.                Case No. 3:20-cv-00232-JMK


                                                                            NOTICE OF APPEARANCE
OLES MORRISON RINKER & BAKER LLP


 Tel: (907) 258-0106 Fax: (907) 258-5519




                                                    The undersigned attorney hereby notifies the Court and counsel that William G.
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             Cason of Oles Morrison Rinker & Baker LLP shall appear as co-counsel of record for

                                             plaintiff Alaska Railroad Corporation, in the above-captioned action.                    This Notice of

                                             Appearance is intended to supplement, and not to replace, Michael C. Geraghty.




                                              NOTICE OF APPEARANCE - Page 1 of 2
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                   Case 3:20-cv-00232-JMK Document 9 Filed 10/12/20 Page 1 of 2
                                                                                                  OLES MORRISON RINKER & BAKER LLP
                                                                                                  Attorneys for Plaintiff


                                              Dated: October 12, 2020                      By: s/ William G. Cason
                                                                                               Michael C. Geraghty, ABA#7811097
                                                                                               William G. Cason, ABA#2009083

                                             CERTIFICATE OF SERVICE
                                             I hereby certify that on October 12, 2020, a copy of the
                                             foregoing document was served electronically on the following
                                             party(ies):

                                             Donald W. McClintock, III
                                             Eva Rivka Gardner
                                             Attorneys for Flying Crown Subdivision

                                             OLES MORRISON RINKER & BAKER LLP

                                             s/Filing Attorney Name


                                             4831-2495-2502, v. 11
OLES MORRISON RINKER & BAKER LLP


 Tel: (907) 258-0106 Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                              NOTICE OF APPEARANCE - Page 2 of 2
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                    Case 3:20-cv-00232-JMK Document 9 Filed 10/12/20 Page 2 of 2
